IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


VENTURES TRUST 2013-I-NH,
BY MCM CAPITAL PARTNERS, LLC,
ITS TRUSTEE,

              Appellant,

 v.                                                   Case No. 5D16-1020

DANA M. JOHNSON AND
ROBIN L. JOHNSON,

              Appellees.
                                        /

Decision filed June 30, 2017

Appeal from the Circuit Court
for St. Johns County,
Arthur W. Nichols, III, Senior Judge.

Shawn Taylor, of Deluca Law Group, PLLC., Fort
Lauderdale, and Hope T. Cannon, of Bradley Arant
Boult Cummings LLP, Birmingham, Alabama, for
Appellant.

J. Russell Collins and Vincent L. Sullivan, of
Rusty Law, LLC, St. Augustine, for Appellees.


PER CURIAM.

       AFFIRMED.




BERGER and EDWARDS, JJ., concur.
EVANDER, J., concurs, with opinion.
                                                       Case No. 5D16-1020



EVANDER, J., concurring.

     Appellant argues, inter alia, that it was error for the trial court to dismiss its

foreclosure action on statute of limitations grounds where the complaint alleged defaults

both within and outside the five-year statute of limitations. Because this argument was

not preserved below, I agree that affirmance is appropriate.




                                            2